MILLS, Judge.
Elbert appeals from the denial of his motion for jail time credit pursuant to 3.800(a), Florida Rules of Criminal Proce*916dure, and Section 921.161, Florida Statutes (1983). We affirm.
The trial court specifically provided in its order' that Elbert be allowed credit for the two years and 79 days of incarceration he served prior to the imposition of his sentence. He contends this credit has been denied by the Department of Corrections.
We affirm the trial court’s award of jail time credit without prejudice for filing a writ of mandamus directed to the Department of Corrections.
BOOTH, C.J., and JOANOS, J., concur.